Citation Nr: 1823707	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied service connection for the Veteran's hearing loss because of the lack of evidence showing it was caused or aggravated by his conceded in-service noise exposure.  The RO denied service connection for the Veteran's diagnosed tinnitus for the same reason.  The RO relied on the same August 2014 VA examination in each of these decisions.  

The absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless caused or aggravated by in-service hazardous noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993).  All competent evidence of record must be considered, including lay statements regarding symptoms, dates of symptom onset, and treatment.  Id.; See also Layno v Brown, 6 Vet. App. 465, 470 (1994).  

For hearing loss, the examiner noted that the Veteran's hearing was assessed when he enlisted and again when he separated from service.  Both tests revealed normal auditory thresholds, with normal variability commonly seen in valid hearing tests.  The Veteran denied any high risk noise exposure post-service.  Without explanation beyond citing the audio test results, the examiner opined that the Veteran's hearing loss was less likely than not related to service.  The examiner seems to have taken for granted that normal hearing on separation precludes an in-service cause of later hearing loss.  This is not the law, and if there was a valid medical basis for the opinion it was not explained. 

The August 2014 VA examiner opined that the Veteran's tinnitus wan less likely than not a direct result of his in-service noise exposure but was at least as likely as not a symptom of his hearing loss.  Based on this opinion, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the claim for service connection for hearing loss. Therefore, the Board must defer consideration of that claim at this time. See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for appropriate VA examinations for bilateral hearing loss and tinnitus.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic file), must be made available to the person designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus disabilities are the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

The examiner is reminded that the Veteran's lay statements regarding his symptoms, their onset, and treatment must be addressed in any opinion provided.  The examiner is also reminded that the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The examiner's opinions must include reasoning based on the evidence of record to support its conclusion. 

		2.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




